                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ROBERT W. MAUTHE, M.D., P.C.,
individually and on behalf
of all others similarly situated,
                                                   Civil Action No. 5:18-cv-1903
      Plaintiff,
                                                          CLASS ACTION
v.
                                                 Honorable Judge Edward G. Smith
MILLENNIUM HEALTH, LLC,

      Defendant.




                                NOTICE OF APPEAL

      Plaintiff Robert W. Mauthe, M.D., P.C. (“Mauthe” or “Plaintiff”), on behalf of

itself and all other persons similarly situated, by counsel, hereby appeals to the

United States Court of Appeals for the Third Circuit from the District Court’s May

29, 2020, Memorandum Opinion (Doc. 74) and Order (Doc. 75) granting summary

judgment in favor of the defendant Millennium Health, LLC, on Count I of the

amended complaint, dismissing Count II of the amended complaint without

prejudice pursuant to 28 U.S.C. § 1367(c)(3), and directing the clerk of court to mark

the case as closed.
Dated: June 19, 2020       Respectfully submitted,

                           Robert W. Mauthe, M.D., P.C., a
                           Pennsylvania corporation,
                           individually and as the
                           representative of a class of
                           similarly-situated persons


                           /s/ David M. Oppenheim
                           One of its attorneys

                           Phillip A. Bock
                           David M. Oppenheim
                           Tod A. Lewis
                           Bock, Hatch, Lewis & Oppenheim,
                           LLC
                           134 N. La Salle St., Ste. 1000
                           Chicago, IL 60602
                           (312) 658-5500
                           (312) 658-5555 (fax)
                           phil@classlawyers.com
                           david@classlawyers.com




                       2
                                Certificate of Service

      The undersigned hereby certifies that, on June 19, 2020, he caused the

foregoing to be served on the following attorneys of record by electronic mail:

Philip A. Magen, Esquire (202181)
Brendan G. Lamanna, Esquire (202966)
Zarwin, Baum, Devito, Kaplan, Schaer & Toddy, P.C.
1818 Market Street, 13th Floor
Philadelphia, PA 19103
Tel: (215) 569-2800
pamagen@zarwin.com
bglamanna@zarwin.com

Paul A. Werner, Esquire (admitted pro hac vice)
pwerner@sheppardmullin.com
Hannah J. Wigger, Esquire (admitted pro hac vice)
hwigger@sheppardmullin.com
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006
Tel: (202) 747-1900
Fax: (202) 747-1901

David M. Poell, Esquire (admitted pro hac vice)
dpoell@sheppardmullin.com
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
70 W. Madison Street, 48th Floor
Chicago, IL 60602
Tel: (312) 499-6300
Fax: (312) 499-6301
Counsel for Millennium Health, LLC

                                       /s/ David M. Oppenheim




                                          3
